Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/764,478. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and claims of ‘478 commonly recite a method of filtering employing an automated, single-use filtration device, having an inlet, one or more filter elements and a filtrate outlet, sensors for detecting various process parameters including pressure and flow rate at inlets and outlets, and an external monitoring and control system or controller for evaluating and processing sensor data and for piloting regulating mechanisms including valves and pumps in response to sensor data.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The Specification at page 3, describes regulating mechanisms (or “regulating means”) as constituting valves at any of the various system inlets and outlets, and/or an adjustable inlet-side feed pump, so the limitations will be interpreted accordingly.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

In claim 1, the structural and functional relationship between the recited inlet and outlet relative to the one or more filter elements is unclear.
In claim 11, it is unclear whether the “inlet feed pump” corresponds with delivering fluid to the unfiltrate inlet, or alternatively or additionally to another unspecified inlet of the device, and “adapted to be adjusted” is vague and indefinite.
In claim 12, recitation of “rinsing and wetting the single-use filtration device or the filter element” is vague and ambiguous as to whether the filtration device components excluding the filter element are optionally recited as what may be rinsed and wetted as an alternative to the filter element; “pre-use filter integrity test” and “post-use filter integrity test” are ambiguous;  “the filter element” is inconsistent with the “one or more filter elements” recited in independent claim 1; and the terms “liquid product”, “complete venting”, “filling a liquid product under permanent supervision”, “intermediate post-venting” are vague and ambiguous as the scope of what is meant by “product”, “complete” and “permanent” respectfully, and as to how these terms relate to the structural units of the claims that which claim 8 depends upon, and “the flow rate” lacks antecedent basis and it is unclear as to at what structural unit (filter element(s), unfiltrate inlet or filtrate outlet) such flow rate is correlated to. Also, “the filtration” lacks antecedent basis; and it is unclear whether “pre-use filter integrity test” and “post-use 
In claim 13, “the filling…” lacks antecedent basis, as “filling” is only an alternative method step introduced in claim 12.
In claim 14, the meaning of “post-venting” is unclear; does this refer to venting after occurrence of flow through the filter element is no longer occurring. 
Since each of “rinsing and wetting”, “venting”, “post-venting” “emptying and aerating”, “filtering” “expelling residual…”  and during “pre-use (or ‘post-use) filter integrity test” are each recited as only optionally occurring steps in method claim 12, subsequent recitations of “during rinsing and wetting”, “during emptying and aerating” “during venting and/or post-venting” and during “pre-use (or ‘post-use) filter integrity test” in claims 14-20 and 22, respectively, lack antecedent basis, since claim 12 does not recite these steps as necessarily occurring. 
Also, in claim 15, recitation of “rinsing and wetting the single-use filtration device or the filter element” is again vague and ambiguous as to whether the filtration device components excluding the filter element are optionally recited as what may be rinsed and wetted as an alternative to the filter element; and it is unclear whether the subsequent “desired rinsing” pertains to such “rinsing and wetting”.
Also, in claim 16, recitation of “rinsing and wetting the single-use filtration device or the filter element” is again vague and ambiguous as to whether the filtration device components excluding the filter element are optionally recited as what may be rinsed and wetted as an alternative to the filter element and unclear as to whether this is the same rinsing and wetting step as required in claim 15; the meaning of “alternately 
Also in claim 19, meaning of “pilots an external integrity test device” is unclear, as to whether this recitation refers to an additional method step, and/or to providing an additional structural feature.
In claim 22, “the residual liquid product” lacks antecedent basis.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Schick et al PGPUBS Document US 2015/0323486 (Schick). Referenced paragraph numbers of the relied upon PGPUBS Documents are identified with “[ ]” symbols.  For claim 1, Schick discloses: an automated single-use or disposable filtration device [0019, 0020, 0121-0124], utilized for pharmaceutical and other biotechnological fluid purification, having: 
unfiltrate inlet [0121], 

filtrate outlet or “exit port” [0121], 
sensors for detecting various process parameters [0066, 0072-0083, 0087-0093, 0103-0110, 0119, 0122, 0133],
regulating valve and pump mechanisms for adjusting the parameters [0051, 0054, 0062, 0072, 0075, 0076, 0121, 0124],
the sensors and regulating mechanisms connected to an external monitoring and control system [0014, 0054, 0127-0133], 
adapted for evaluating and processing sensor data and for controlling or piloting the mechanisms based on control logic or algorithms [0131-0133].
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 2-9, 11, 12, 17, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Schick et al PGPUBS Document US 2015/0323486 (Schick) in view of Maiser et al PGPUBS Document US 2018/0135006 (Maiser) and Gorrell et al PGPUBS Document US 2017/0166468 (Gorrell). Referenced paragraph numbers of the relied upon PGPUBS Documents are identified with “[ ]” symbols. For claim 2, Schick further discloses the sensors comprising a flow sensor on the unfiltered or unfiltrate side of the filter. 
Claim 2 and claims 3-12 dependent directly or indirectly therefrom, differ from Schick at least by requiring the flow sensor being at the unfiltrate inlet. Maiser, in a system for filtering pharmaceutical and biotechnological fluid purification teaches a single-use filtration system [0022, 0023, 0112-0118], which comprises at least one sensor directly located on the unfiltrate outlet and the unfiltrate inlet for determining pressure [0182].
 Gorrell teaches pressure and flow rate sensors [0059] located directly at the unfiltrate inlet and filtrate outlet of filters in a system of filtering industrial fluid [0008-0012]. 
It would have been obvious to one of ordinary skill in the art of using automated disposable or single-use filtration systems, to have located some of the Schick sensors, including flow rate or pressure sensors directly at the inlet and outlet of the filter elements, as suggested by Maiser and Gorrell, to more accurately gauge the performance of the filter element, so as to clean and/or replace the filter elements at optimal times for maximizing production of the desired filtrate for pharmaceutical or other biotechnological purposes.

while Maiser specifically teaches an inlet sensor for measuring inlet pressure for claim 3 [0182]..
For claims 8 and 9, Maiser further teaches a sterile air filter connected to a venting outlet of the filter or filter device, generally, and a venting regulator valve inherently inserted between venting outlet and air filter [0120-0121].
Schick also discloses: inlet side feed pump having a variable adjustable delivery rate for claim 11 [0068], and filling of the filter element and regulation of a feed pump and inlet regulation valve during filtration under permanent supervision of inlet and outlet pressure and flow sensors, including throttling and stopping or “blocking” and starting of flow for claims 12, 20 and 21 [0121-0123, 0130-0134].
		ALLOWABLE SUBJECT MATTER
Claims 10, 13-16, 18, 19 and 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 10 would distinguish since none of the prior art suggests the further limitation of the sensors comprising a venting liquid detector inserted between a venting outlet of the filtration device and a sterile air filter. 

Claim 14 would distinguish since none of the prior art suggests the further limitation of a venting liquid detector operable for detecting liquid with a venting regulating valve being immediately closed by the monitoring and control system in response.
Claims 15 and 16 would distinguish since none of the prior art suggests the further limitation in claim 15 of during rinsing and wetting of the filtration device, the control system obtaining information from the flow sensor at the unfiltrate inlet and regulating a feed pump based thereon.
Claim 18 would distinguish since none of the prior art suggests the further limitation of during emptying and aerating of the filtration device, the control system signalizing based on information from the outlet liquid detector that the emptying process is complete.
Claim 22 would distinguish since none of the prior art suggests the further limitation of during expelling of residual liquid product after completion of filtration, the control system signalizing that the expelling process is completed based on information from the outlet liquid detector.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Galliher et al PGPUBS Document US 2009/0035856 concerns details of a disposable filtration system in combination with a bioreactor.
Any inquiry concerning this communication or earlier communications from 

	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
3/14/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778